Citation Nr: 1418648	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-47 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from August 1958 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Additional evidence was received at the Board in March 2012.  Considering the disposition herein, a remand for initial RO consideration is not required.  See 38 C.F.R. § 20.1304 (2013). 

The VBMS and virtual VA folders have been reviewed.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied a claim of service connection for bilateral hearing loss.  

2.  The evidence associated with the claims folder subsequent to the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of evidence already of record.  





CONCLUSION OF LAW

New and material evidence has been received since the final August 2008 rating decision; the claim of service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the decision to reopen the claim of entitlement to service connection for bilateral hearing loss and to remand for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In August 2008, the RO denied service connection for bilateral hearing loss, essentially based on a finding that there was no evidence relating the Veteran's current hearing loss to his period of service.  The Veteran did not appeal this adverse determination, nor did he submit additional relevant evidence within a year following this decision.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pertinent evidence at the time of the August 2008 decision included the Veteran's claim, service treatment records, and VA examinations.  In his April 2008 claim, the Veteran reported that he was a radio operator during service and also worked on the flight line.  Service treatment records are negative for any chronic hearing loss disability and hearing was within normal limits at separation.  The July and August 2008 VA examinations diagnosed asymmetrical sensorineural hearing loss.  It was noted that hearing was normal at discharge and a negative etiology opinion was provided.  In sum, there was post service evidence if hearing loss disability, but no accepted evidence of hearing loss in-service or of a nexus to service. 

Evidence submitted since the August 2008 decision includes lay and medical statements.  The Veteran provided additional information regarding in-service noise exposure and reported hearing problems beginning during service.  A statement from B. P. indicates that they were exposed to very loud noise during service and he was not surprised that the Veteran was having some hearing problems.  A June 2012 statement from Dr. D. F. indicates that the Veteran has a longstanding history of hearing loss.  

The Board finds the above evidence to be new and material.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.  


REMAND

On review, additional development is needed prior to consideration of the claim on the merits.  See 38 C.F.R. § 3.159.  In this regard, the Board notes that the VA opinions of record appear to be based, in large part, on a finding of normal hearing at separation from service.  These opinions are not considered adequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed bilateral hearing loss disability.  The claims folder, to include any electronic records, should be available for review.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current hearing loss disability that is related to active service or events therein, to include noise exposure.  The examiner should note that the absence of a hearing loss disability at separation from service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  

If the examiner determines that hearing loss is not related to service, he/she should provide an opinion as to whether it is at least as likely as not that current disability is proximately due to or aggravated by service-connected tinnitus.  

A complete rationale for any opinion expressed should be provided.  

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

3.  After completing the above requested development and any additional development deemed appropriate, the RO should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


